  6:16-cv-03604-DCC-JDA          Date Filed 04/04/19      Entry Number 465        Page 1 of 2




                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

 The Michelin Retirement Plan and the Investment
 Committee of the Michelin Retirement Plan,

                   Plaintiffs,                           Civil Action No. 8:16-cv-03604-DCC-
                                                                          JDA
        and

 Chicago Transit Authority Retiree Health Care           CHICAGO TRANSIT AUTHORITY
 Trust,                                                     RETIREE HEALTH CARE
                                                          TRUST’S RULE 41 NOTICE OF
                   Intervening Plaintiff.                    DISMISSAL WITHOUT
        v.                                                 PREJUDICE AS TO WEALTH
                                                                ASSURANCE AG
 Dilworth Paxson, LLP, LLP, et al.,

                   Defendants.



       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Intervenor Plaintiff the

Chicago Transit Authority Retiree Health Care Trust hereby dismisses its claims against

Defendant Wealth Assurance AG without prejudice.

                                             Respectfully submitted,

                                             KENISON, DUDLEY & CRAWFORD, LLC

                                             s/Thomas E. Dudley, III
                                             Thomas E. Dudley, III (District Bar No.: 05973)
                                             704 East McBee Avenue
                                             Telephone: (864) 242-4899
                                             Facsimile: (864) 242-4844
                                             Email: dudley@conlaw.com

                                             Associate Counsel:

                                             BURKE, WARREN, MACKAY &
                                             SERRITELLA, P.C.

                                             Aaron H. Stanton (ARDC: 6244251)
                                             Pro hac vice
  6:16-cv-03604-DCC-JDA   Date Filed 04/04/19   Entry Number 465          Page 2 of 2




                                   astanton@burkelaw.com
                                   Eric P. VanderPloeg (ARDC: 6310377)
                                   Pro hac vice
                                   evanderploeg@burkelaw.com
                                   330 N. Wabash Ave., 21st Floor
                                   Chicago, Illinois 60611
                                   Telephone: (312) 840-7000
                                   Facsimile: (312) 840-7900

                                   Attorneys for Intervening Plaintiff,
                                   Chicago Transit Authority Retiree
                                   Health Care Trust
April 4, 2019
